 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas Rd, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Email: documents@phxfreshstart.com
 4
                                UNITED STATES BANKRUPTCY COURT
 5                                    DISTRICT OF ARIZONA

 6                                                     )   Chapter: 13
     In re:                                            )
 7                                                     )
     WILLIAM HERBERT WALKER, V,                        )   Case No. 2:20-bk-03990-MCW
 8                                                     )
                                                       )
 9   and,                                              )   NOTICE OF HEARING ON
                                                       )   OBJECTION TO PROPOSED
10   MIRIAM SHIRAN WALKER,                             )
                                                       )   DISMISSAL
11                                                     )
                                    Debtors.           )
12

13             PLEASE TAKE NOTICE that on October 22, 2020 at 1:30 PM, a hearing will be had

14
     on the Debtors’ Objection to Proposed Dismissal.

15
               Per the Court’s General Order 20-3 all appearances will be by telephone, the parties are
16
     to call (877) 402-9753, Access code 7471798 a few minutes prior to the hearing time. A copy of
17
     the Debtor’s Objection is attached hereto.
18

19
               Dated: September 23, 2020
20                                                          Respectfully submitted:
21                                                          /s/ Tom McAvity     ______
22
                                                            Tom McAvity, 034403
                                                            Phoenix Fresh Start Bankruptcy
23                                                          4602 E Thomas Rd, Ste S-9
24                                                          Phoenix, AZ 85018

25
                                        CERTIFICATE OF SERVICE
26
              Original of the foregoing filed ECF and Copies mailed/emailed on this the 23rd day of
27
     September 2020 to:
28

     Objection


     Case 2:20-bk-03990-MCW            Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53                Desc
                                       Main Document    Page 1 of 6
 1
     U.S. Trustee
 2   230 North First Avenue
     Suite 204
 3   Phoenix, Arizona 85003
     USTPRegion14.PX.ECF@USDOJ.GOV
 4

 5   Edward Maney
     Chapter 13 Trustee
 6   101 N. First Ave #1775
 7
     Phoenix, AZ 85003
     service@maney13trustee.com
 8
     Creditors appearing on
 9   the attached Master Mailing List
10
     /s/ Tom McAvity
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Objection


     Case 2:20-bk-03990-MCW        Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53   Desc
                                   Main Document    Page 2 of 6
Walker, V, William and Miriam - 2:20-bk-03990


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




AD ASTRA RECOVERY
7330 WEST 33RD STREET NORTH
SUITE 118
WICHITA KS 67205


AES/PHEAA
ATTN: BANKRUPTCY
PO BOX 2461
HARRISBURG PA 17105


AMCOL SYSTEMS, INC.
ATTN: BANKRUPTCY
PO BOX 21625
COLUMBIA SC 29221


ARIZONA DEPARTMENT OF REVENUE
ATTENTION BK PAYMENT UNIT
2005 N CENTRAL AVE, STE 100
PHOENIX AZ 85004-1546


BUREAU OF MEDICAL ECONOMICS
ATTN: BANKRUPTCY
PO BOX 20247
PHOENIX AZ 85036


CAINE & WEINER
ATTN: BANKRUPTCY
5805 SEPULVEDA BLVD
SHERMAN OAKS CA 91411


CAMELBACK FINANCE INC/CACTUA JACKS
ATTN: BANKRUPTCY
2440 W CAMELBACK RD
PHOENIX AZ 85015


CAPITAL ONE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CREDIT MANAGEMENT, LP
ATTN: BANKRUPTCY
PO BOX 118288
CARROLLTON TX 75011




        Case 2:20-bk-03990-MCW   Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53   Desc
                                 Main Document    Page 3 of 6
Walker, V, William and Miriam - 2:20-bk-03990



DANIELS JEWELERS
ATTN: BANKRUPTCY
PO BOX 3750
CULVER CITY CA 90231


DELIVERY FINANCE SERVICE, LLC
ATTN: BANKRUPTCY
3710 W GREENWAY ROAD, SUITE 131
SCOTTSDALE AZ 85254


DEPARTMENT OF EDUCATION/NELNET
ATTN: CLAIMS
PO BOX 82505
LINCOLN NE 68501


DIVERSIFIED ADJUSTMENT SERVICES, INC
DASI-BANKRUPCTY
PO BOX 32145
FRIDLEY MN 55432


EASY FIN PHO
1223 N ROCK RD
WICHITA KS 67206


FIRST LOAN
PO BOX 1536
LOWER LAKE CA 95457


FIRSTBANK OF COLORADO
ATTN: BANKRUPTCY
PO BOX 150097
LAKEWOOD CO 80215


FLAGSHIP CREDIT ACCEPTANCE
ATTN: BANKRUPTCY
PO BOX 965
CHADDS FORD PA 19317


GRAND CANYON UNIVERSITY
ATTN: BANKRUPTCY
PO BOX 11097
PHOENIX AZ 85061




      Case 2:20-bk-03990-MCW   Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53   Desc
                               Main Document    Page 4 of 6
Walker, V, William and Miriam - 2:20-bk-03990



HEALTHCARE COLLECTIONS, LLC
ATTN: BANKRUPTCY DEPT
PO BOX 82910
PHOENIX AZ 85071


INBOX LOAN
PO BOX 881
SANTA ROSA CA 95402


IRS
CENTRAL INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA PA 19101-7346


JEFFERSON CAPITAL SYSTEMS, LLC
ATTN: BANKRUPTCY
16 MCLELAND ROAD
SAINT CLOUD MN 56303


LVNV FUNDING/RESURGENT CAPITAL
ATTN: BANKRUPTCY
PO BOX 10497
GREENVILLE SC 29603


MERCHANTS & MEDICAL CREDIT CORP
ATTN: BANKRUPTCY
6324 TAYLOR DRIVE
FLINT MI 48507


NAVIENT
ATTN: BANKRUPTCY
PO BOX 9640
WILKES-BARRE PA 18773


NAVIET
ATTN: CLAIMS DEPT
PO BOX 9500
WILKES-BARR PA 19773


PORTFOLIO RECOVERY
ATTN: BANKRUPTCY
120 CORPORATE BLVD
NORFOLD VA 23502




      Case 2:20-bk-03990-MCW   Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53   Desc
                               Main Document    Page 5 of 6
Walker, V, William and Miriam - 2:20-bk-03990



PROGRESSIVE MANAGEMENT SYSTEMS
ATTN: BANKRUPTCY DEPARTMENT
1521 W CAMERON AVE., FIRST FLOOR
WEST COVINA CA 91790


REVENUE ENTERPRISES, LLC.
ATTN: BANKRUPTCY
PO BOX 441368
AURORA CO 80044


SANTANDER CONSUMER USA
ATTN: BANKRUPTCY
10-64-38-FD7 601 PENN ST
READING PA 19601


SOUTHERN AUTOMOTIVE FI
ATTN: BANKRUPTCY
5900 LAKE ELLENOR STE 500
ORLANDO FL 32809


SUNBIT, INC
10940 WILSHIRE BLVD
LOS ANGELES CA 90024


US COLLECTIONS WEST IN
ATTN: BANKRUPTCY
PO BOX 39695
PHOENIX AZ 85069




      Case 2:20-bk-03990-MCW   Doc 36 Filed 09/23/20 Entered 09/23/20 13:28:53   Desc
                               Main Document    Page 6 of 6
